United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, TUCKER POST
OFFICE, Tucker, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0293
Issued: June 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2019 appellant filed a timely appeal from a September 6, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted July 19, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 6, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 20, 2018 appellant, then a 32-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 19, 2018 she sustained a strain of the lower back when she was
involved in a head-on vehicle collision while in the performance of duty. On the reverse side of
the claim form the employing establishment acknowledged that appellant was injured in the
performance of duty, but controverted her claim, noting that medical evidence had not been
provided establishing that the employment incident caused a medical condition.
OWCP received July 19, 2018 hospital discharge notes which indicated that appellant was
seen by Rolandine Vaughan, a physician assistant, for musculoskeletal pain. In an accompanying
work excuse note, Ms. Vaughan excused appellant from work from July 19 through 21, 2018.
In an August 1, 2018 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence. No additional evidence was received.
By decision dated September 5, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a medical diagnosis in
connection with the accepted employment incident. It concluded, therefore, that the requirements
have not been met to establish an injury as defined by FECA.
On August 27, 2019 appellant requested reconsideration.
OWCP received a July 23, 2018 handwritten letter, with an illegible physician’s signature,
which noted that appellant had been involved in a work-related head on vehicle collision four days
prior. It indicated that appellant had a history of a stroke 10 years prior, and a documented seizure
following the vehicle collision. The letter noted that appellant currently presented with a headache
and gait instability and it requested that appellant be further evaluated for post-traumatic head
injury and cerebrovascular accident (CVA) dysfunction.
In a July 24, 2018 report, Dr. David Zhou, a Board-certified specialist in emergency
medicine, noted appellant’s complaints of an ongoing headache after experiencing a seizure
following a motor vehicle collision. He reviewed laboratory testing and a computerized
tomography (CT) scan of appellant’s head and diagnosed seizure and headache.
In an October 11, 2018 report, Dr. Samuel Milton, a Board-certified specialist in physical
medicine and rehabilitation, noted that appellant suffered a left middle cerebral artery (MCA) CVA
on January 29, 2008, resulting in right hemiparesis, aphasia, and acute left MCA stroke. He noted
that appellant was involved in a motor vehicle collision in July 2018 which was complicated by
post-traumatic brain injury seizures. Dr. Milton examined appellant and diagnosed stroke, early
post-traumatic seizures, aphasia, hemiplegia dominant side, and other late effects of CVA.
In a December 13, 2018 partial report, Dr. Milton noted that appellant continued to
experience weakness in her right hand and had difficulty communicating with others, reading long
passages, and finding words. He again diagnosed stroke, early post-traumatic seizures, aphasia,
hemiplegia dominant side, and other late effects of CVA.
2

By decision dated September 6, 2019, OWCP denied modification of the September 5,
2018 decision, finding that the medical evidence of record was insufficient to establish “a firm
diagnosis that could be reasonably associated” with the accepted July 19, 2018 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred. The second component is whether the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.9
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the

3

Supra note 1.

4

Y.W., Docket No. 19-1877 (issued April 30, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

C.B., Docket No. 20-0250 (issued April 28, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6
20 C.F.R. § 10.115; H.A., Docket No. 18-1253 (issued April 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-1891 (issued April 3, 2020); John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
8

L.P., Docket No. 19-1812 (issued April 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

C.B., supra note 5; Leslie C. Moore, 52 ECAB 132 (2000).

3

physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted several medical reports which diagnosed a
seizure. The record reflects that appellant was initially seen by a physician on July 23, 2018 who
noted appellant’s history of seizure following the accepted employment-related July 19, 2018
vehicle collision. In a July 24, 2018 report, Dr. Zhou diagnosed a seizure following appellant’s
July 19, 2018 employment incident. In October 11 and December 13, 2018 reports, Dr. Milton
also noted that appellant was involved in a motor vehicle collision in July 2018, which was
complicated by post-traumatic brain injury seizures. He diagnosed early post-traumatic seizures.
The Board, therefore, finds that the diagnosis of seizure/early post-traumatic seizure constitutes a
medical diagnosis in connection with the accepted July 19, 2018 employment incident.
As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following such further development as deemed necessary, OWCP shall issue a de novo decision.11
CONCLUSION
The Board finds that this case is not in posture for decision.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
V.W., Docket No. 19-1537 (issued May 13, 2020).
11

Y.W., supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the September 6, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 22, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

5

